EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Amend the first paragraph of the specification as follows:
This application is a U.S. National Stage Entry of International Patent Application Serial Number PCT/EP2017/069679, now WO 2018/029082, filed August 3, 2017, which claims priority to German Patent Application No. DE 10 2016 114 713.3, filed August 9, 2016, the entire contents of both of which are incorporated herein by reference.

Information Disclosure Statement
The information disclosure statement filed February 11, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
s 19-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Noe (US 5,250,270) and Filippi et al. (US 8,529,861 B2).
Regarding claim 19, Noe discloses a synthesis device for exothermic reactions with heterogeneous catalysis, the synthesis device comprising: a pressure vessel (11) that includes an inlet and an outlet for fluid; a catalyst bed (101) disposed within the pressure vessel (101), the catalyst bed (101) having a cylinder ring form or hollow cylindrical configuration; and a heat exchanger (152) (see figure 1 and column 3, line 10 through column 5, line 50).
Filippi et al. discloses a synthesis device for exothermic reactions with heterogeneous catalysis, the synthesis device comprising: a catalyst bed (L), the catalyst bed having a cylinder ring form or hollow cylindrical configuration; and a plate heat exchanger (10) (see figures1 and 2 and column 2, line 33 through column 3, line 38).
The prior art references fail to disclose a plate heat exchanger disposed in a flow path of fluid between the inlet of the pressure vessel and the catalyst bed such that fluid flowing into the catalyst bed is heated by fluid flowing out of the catalyst bed, wherein the plate heat exchanger is disposed outside a reactor volume occupied by the catalyst bed in the pressure vessel, wherein the plate heat exchanger is disposed on an inside of the catalyst bed such that the catalyst bed surrounds the plate heat exchanger concentrically.
Claims 20-29 depend on claim 19.
Regarding claim 30, Noe discloses a method for producing a product, the method comprising: providing a reactant stream comprising reactants, wherein the reactants include at least hydrogen and nitrogen; introducing the reactant stream into a pressure vessel (11) (see figure 1 and column 3, line 10 through column 7, line 52).

The prior art references fail to disclose or suggest a method for producing a product, the method comprising: preheating the reactant stream in a plate heat exchanger that is disposed in a flow path of the reactant stream between an inlet of the pressure vessel and a catalyst bed; conveying the reactant stream that has been preheated onto the catalyst bed; reacting at least a portion of the reactants of the reactant stream on the catalyst bed under an adiabatic regime to form a product stream comprising reactants and product, wherein the product stream comprises ammonia; and introducing the product stream into the plate heat exchanger, the product stream being cooled.
Claims 31-33 depend on claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olbert et al. (US 8,852,538 B2) discloses a reactor having divided regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774